Citation Nr: 0500978	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  01-09 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia, 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1986 to April 1998.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2001, 
a statement of the case was issued in December 2001 and a 
substantive appeal was received in December 2001.  The 
veteran testified at a Board hearing at the RO in November 
2004.

The Board notes that by way of correspondence dated November 
2004, the veteran withdrew the issues of entitlement to 
increased ratings for gastroesophageal reflux disease (GERD); 
carpal tunnel syndrome, right hand; and carpal tunnel 
syndrome, left hand.  Therefore, these issues are no longer 
in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also generally advise a claimant to submit any 
additional pertinent evidence in her possession.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Preliminary review of 
the file reveals that the veteran has not received 
notification which fully complies with the notification 
duties of the VCAA.

Additionally, the Board notes that by way of her November 
2004 Board hearing testimony, the veteran asserts that her 
knee disabilities have worsened since her last VA medical 
examination in 2002.  While a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
and her representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should make arrangements for 
the veteran to undergo a VA orthopedic 
examination to determine the extent and 
severity of her current bilateral knee 
disabilities.  It is imperative that the 
veteran's claims file be made available 
to the examiner to review in connection 
with the examination.  The examiner 
should be asked to determine the extent 
and severity of the veteran's left and 
right knee disabilities and report all 
examination findings to allow for 
evaluation under VA's diagnostic 
criteria.  All medically appropriate 
diagnostic tests should be conducted, 
including x-ray images, and a detailed 
rationale for all opinions expressed 
should be provided.
3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issues of entitlement to 
increased ratings for chondromalacia of 
the left and right knees and determine if 
higher ratings are warranted.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


